By JUDGE DONALD H. KENT
Physicians Services, Incorporated, filed a plea in bar to test the sufficiency of the notice of claim required by Code Section 8.01-581.1, et seq.
The defendant is a domestic Virginia corporation with a registered office located at 2018 North 16th Street, Arlington, Virginia. The defendant maintained an office in Jefferson Memorial Hospital, 4600 King Street, Alexandria, Virginia, from July 1, 1978, through August 31, 1981. Section 8.01-581.9 requires that notice be given "at his office, residence or last known address."
The claimant did not mail any notice to the registered office of the defendant nor was any notice sent to the office located in Jefferson Memorial Hospital during the period that an office was maintained at that address. Further, the president of the corporation testified that actual notice of the claim was not received until the amended motion for judgment was filed.
The Court finds that the "last known address" of a domestic corporation in good standing is the registered office listed with the State Corporation Commission. In the exercise of due diligence the claimant would have made this determination.
The plea in bar is sustained.